 Let me extend to
you, Sir, the warm greetings of my Government and the
people of Solomon Islands. We congratulate you on your
election as President of the General Assembly at this forty-
eighth session. Your experience, diplomatic skills and
leadership assure us of a successful and fruitful session.
I also join in the tributes paid to your distinguished
predecessor, His Excellency Mr. Stoyan Ganev of Bulgaria,
for the excellent manner in which he presided over the
affairs of the forty-seventh session of the General Assembly.
We join, too, in acknowledging and commending the
report (A/48/1) of the Secretary-General of the United
Nations, His Excellency Mr. Boutros-Boutros Ghali, on the
work of the Organization. The report is a comprehensive
catalogue of the achievements of the United Nations, its
strengths and weaknesses, the threats and opportunities the
Organization faces and the challenges it has before it. All
these point to one common truth: there is an undeniable
disparity between idealism and reality, between the mounting
responsibilities of the Organization and its capacity to
achieve pragmatic, focused and specific goals. The gap
between promotion of the ideals of the Charter and
realization of them continues to widen.
Over the last three weeks, we have heard Member
States renewing their support for, and commitment to, this
body. It is clear that the Organization is calling out for our
attention. It needs us all, just as much as we need it;
perhaps it now needs us more than ever before to strengthen
6 General Assembly - Forty-eighth session
it and enhance its performance in its delivery of services and
goods to our many peoples around the globe.
Mr. President, your opening statement 22 days ago
concluded with the visionary challenge, "We the peoples -
united for a better world" (A/48/PV.1). In the spirit of a
family of nations, the United Nations will be celebrating this
theme at its fiftieth anniversary in 1995. While Solomon
Islands shares this vision, it counsels against extravagance,
waste and mere symbolistic ceremonials which do not reflect
long-term substantive benefits. To mark the occasion with
serious reflection, education and communication, careful
planning and a wider consultation programme at all levels of
the international community will be essential. Awareness
programmes and activities aimed at promoting the principle
of unity in diversity should be a key to strength and wealth,
both for nations and for the global community. A goal
which can be promoted during the fiftieth-anniversary
celebrations is that of world citizenship, or citizens of planet
Earth.
The basis for this should be very simple: everyone
living on this planet has a responsibility for its sustainable
growth. Everyone must be aware of, and feel concerned at,
the possibility of our destroying the planet. Individuals
make up communities. Communities make up nations.
Nations make up the global community. The global
community lives on this planet.

Citizens of Planet Earth, or world citizenship, is a
unifying vision of a peaceful, prosperous global society.
This emerges from a sense of responsibility and the
acceptance of the oneness of humanity. To embrace this
vision of world citizenship into the twenty-first century,
leaders and Governments must change their attitudes to take
on the greatest challenge facing the world community -
releasing the enormous financial, technical, human and moral
resources required for the sustainable development of our
planet. Can we collectively face this challenge in order to
implement the various components of Agenda 21? The
answer lies in the hands of the people and the nations of the
world. How can we make this theme a reality - a reality not
only for us at this time but also for future generations on
this planet?
I was heartened to hear the President of the United
States, Mr. Bill Clinton, say these words on the first day of
the general debate:
"The United States intends to remain engaged and to
lead." (A/48/PV.4, p. 8)
He also went on to say:
"... we must and will serve as a fulcrum for change and
a pivot point for peace." (ibid.)
The Solomon Islands is currently working with the
United Nations Development Programme on a pilot
programme called "Children of Planet Earth" (COPE).
COPE is an environmental educational-awareness
programme aimed at primary-school children. It will be
incorporated into the school curriculum as a module
compulsory for all children. There will be no pass or fail
grade, but any child who completes the module will get a
United Nations badge or a certificate. The module will
focus on the environment and on sustainable growth, and
national, regional and international perspectives will be built
into it. The Solomon Islands strongly believes that
education with regard to the environment is important and
deserves priority investment. The target group is the
children, because they will be the leaders of tomorrow.
Two weeks ago, His Excellency Shimon Peres, Israeli
Foreign Minister, described war and peace in this way:
"In war, the old bury the young, and in peace, the
young bury the old."
I thought this was quite revealing. It tells of a reality,
a reality which has written a new chapter with a change of
heart. The handshake between Palestine Liberation
Organization leader Mr. Arafat and Israeli Prime Minister
Mr. Rabin on Capitol Hill symbolized a major milestone in
Middle East history. The Solomon Islands welcomes this
great advancement in human relations between these two
nations. It is hoped that the process of creating forgiveness
and trust will pave the way for lasting peace in the Middle
East. I applaud the countries that have pledged financial
assistance or assistance in kind to Palestine.
The forty-eighth session of the General Assembly
opened at the dawn of a new era in South African history.
African National Congress leader Mr. Nelson Mandela,
renowned for his struggle against apartheid, made a moving
statement at this very rostrum requesting the lifting of
economic sanctions against South Africa. To see Mr.
Mandela and President De Klerk moving towards South
Africa’s first non-racial elections is an immense and
promising change. At last, both leaders have decided to
travel in the same bus of democracy. We too join the rest
Forty-eighth session - 13 October l993 7
of the world in welcoming this first historic step towards
majority rule in South Africa.
The parameters for the global agenda of the United
Nations General Assembly have evolved slowly over the
years. However, not only have agenda items changed from
time to time, but they have increased in number as well.
The issues before the forty-eighth session of the General
Assembly fall into the following broad categories: first,
making and keeping peace; second, arms controls and
disarmament; third, economics and development; fourth,
global resource management; fifth, human rights and other
social issues; sixth, international legal issues; and seventh,
financing and administration of the United Nations.
Each of these broad headings receives a thorough
survey and analysis at every session of the General
Assembly from both the developed and the developing parts
of the globe. Some speakers focus specifically on certain
issues, such as making and keeping peace, or arms control
and disarmament; others draw the General Assembly’s
attention to such matters as economic development, global-
resources management, human rights and other social issues.
The debate so far has been interesting.
A quick overview of what has been said so far from
this rostrum reveals a global picture that is both bright and
gloomy. One truth, articulated by almost every speaker in
the area of world peace and security is that the threat of
conflicts between States has not diminished, even after the
super-Power rivalry has been eroded. Senator Gareth Evans,
the Australian Minister for Foreign Affairs, captured the
question of world peace and security in a more imperative
way when he addressed this Assembly at its 5th meeting, on
27 September. He referred to the resurgence of
ethno-nationalism, which often takes a violent form, giving
ethnic groups a claim to minority human rights protection as
well as a claim to self-determination.
Speaking on behalf of the European Communities,
Mr. Willy Claes, Deputy Prime Minister and Minister for
Foreign Affairs of the Kingdom of Belgium, patrolled the
major trouble spots of the world in a memorandum attached
to his statement. The Solomon Islands appreciates the
efforts of the European Communities in resolving regional
conflicts throughout the world and welcomes its commitment
to world peace and security. The Balkan crisis has become
a cryptic jigsaw puzzle. Human suffering continues.
Peacemakers and peace-keepers have tried, and are still
trying, to find a solution. The Solomon Islands deplores the
atrocities committed and appeals to the nations with ways
and means to bring peace to this region. As peace is being
given a chance in Asia, the Middle East, Africa, Latin
America and the South Pacific regions, so may it be given
a chance in the Balkan region.
In his address to the General Assembly on 28
September, the Minister for Foreign Affairs of the Russian
Federation referred to the Bosnian conflict and remarked:
"... the key to the settlement of many conflicts has not
yet been found." (Official Records of the General
Assembly, Forty-eight Session, Plenary Meetings, 6th
Meeting, p. 15)
He also said:
"In any case, it is surely time to think of establishing
closer contacts between the United Nations and the
world’s leading religions." (ibid., p. 15)
It appears that there is a missing dimension to the
approaches employed in conflict resolution.
As we consider the growing number of problems
confronting our world, we cannot escape the feeling that the
solutions will not simply be political, economic or social. In
many cases, the problems are so complex and so deep-seated
that we need superhuman help. A new prescription for true
peace must include the development of the spiritual and
pastoral well-being of all peoples around the world.
To this important extent, my Government recognizes,
as its first principle,
"the sovereignty of God as the basis of
righteousness, justice and dignity in the
development of the Solomon Islands and its
people."
We realize that neither the individual nor society can achieve
full potential without the help of Almighty God. If God is
sovereign in the affairs of our world, would we not be wise
to bring Him into the planning process as well as give Him
a place in the resolution of conflicts, whether national,
regional or global?
The question of New Caledonia, in the South Pacific,
has been on the agenda of the United Nations for some
time - but not for much longer, I hope. Solomon Islands
joins its colleagues in the South Pacific region in endorsing
the recent report on New Caledonia of the Ministerial
Committee of the South Pacific Forum. As a member of
8 General Assembly - Forty-eighth session
that Committee, I hereby humbly express our appreciation
and gratitude for the cooperation and support of the French
and territorial authorities in facilitating the recent visit of
Ministers to the Territory. My Government also reaffirms
its strong support for the Committee’s recommendations and
renews its firm support for the aspirations and goals of the
people of New Caledonia, including the Kanak community.
We note the progress of the Matignon Accords, and, while
sensitive to the varying and conflicting interpretations and
expectations, we urge all parties to maintain their
commitment to the Matignon process and to the promotion
of economic, political and social development in New
Caledonia.
The United Nations is a strong supporter of peace.
This noble world body has, to date, supported the
reunification of the two Germanys and of the two Koreas.
In this context, reunification means only one thing - the
uniting of people. Unification means peace and coexistence.
Conflicts in areas around the world should be resolved
through dialogue. Thus, we believe that the United Nations
mechanism that was used in the case of Germany and in the
case of the two Koreas should be applied to the situation
involving the Republic of China and the People’s Republic
of China.
Solomon Islands recognizes the need for reunification
of the two Chinas through good will and in good faith. We
call on both to hold talks, on equal terms, on the basis of
this important United Nations principle. But the process can
be successful only if this world body considers the
exceptional situation of the Republic of China on Taiwan in
the international context, based on the principle of
universality of membership and in accordance with the
established model of parallel representation of divided
countries at the United Nations.
Solomon Islands fully recognizes and strongly supports
the wish of the people of the Republic of China to rejoin the
United Nations. As a small, friendly nation with a
population of only about 300,000, Solomon Islands firmly
believes that the desire of the 21 million people of the
Republic of China in Taiwan for their own representation in
this world body is reasonable and justified. We are sure that
the international community would benefit from the positive
contribution that the Republic of China is capable of making
to this Organization. Our own country has benefited, in the
past 10 years, from the economic development and
technological progress that the people of the Republic of
China have secured through achieving for their country such
a high position in the league of the industrialized nations.
Solomon Islands therefore supports the call from other
Member States for the establishment of an ad hoc committee
to examine the question of the Republic of China rejoining
the United Nations.
The mere existence of weapons of mass destruction
poses a big threat to global peace and security. However,
even more worrying is the potential proliferation of nuclear,
chemical, biological and ballistic missiles - the danger of
their falling into the wrong hands. We applaud the countries
that have taken positive steps towards the elimination of
these weapons. We also welcome the Secretary-General’s
report on new dimensions of arms regulation and
disarmament in the post-cold-war era. We believe in the
integration of arms-regulation efforts into the broader
structure of international peace and security, the
globalization of arms control and of the disarmament process
and the revitalization of arms control. We strongly propose
that the arms-control and disarmament agenda clearly reflect
the realities of the post-cold-war era. This is the challenge
for the forty-eighth session of the General Assembly.
Turning to nuclear testing in our region, I must say that
our continuing desire and concern is to ensure that the South
Pacific region remains a nuclear-free zone and a zone free
of all types of radioactive waste. Solomon Islands therefore
maintains its support for further suspension of nuclear testing
in our region. We warmly welcome the decisions of the
United States, Russia and France to extend their testing
moratoriums. In this vein, owing to recent developments,
we call upon China and the United Kingdom seriously to
consider declaring similar moratoriums.
Solomon Islands is gravely concerned about the
dumping of radioactive and other waste at sea. We therefore
urge the States parties to the London Dumping Convention
of 1972, when they adopt amendments in November this
year, to continue their active support for a total ban on such
dumping.
The shipment of plutonium, with the danger that it
poses to the fragile marine ecosystem of the South Pacific,
is a matter of major concern to the Governments of the
region. The highest international safety and security
standards must be adhered to. Any nation engaging in this
business must satisfactorily address all possible
contingencies.
There is a clear message in statements issued by States
members of the Group of 77. It points to the increasing
connection between environmental concerns and
developmental issues, to the delicate balance between the
environment and development, between population and
Forty-eighth session - 13 October l993 9
development, and between good government and
development.
Member countries of the South Pacific Forum were
well represented at the United Nations Conference on
Environment and Development held in Rio de Janeiro,
Brazil, in June 1992. A principal outcome of the Rio
Conference is Agenda 21 - an action plan for the 1990s and
the twenty-first century. It sets forth strategies and
integrated-programme measures to halt and reverse the
effects of environmental degradation and to promote
environmentally sound and sustainable development in all
countries.
Once again Solomon Islands reaffirms its strong
commitment to sustainable development. We believe that
sound environmental practices constitute an integral part of
the development process. Thus, all development activities
pursued must be both economically and ecologically sound.
The collective voice of small island developing States is
heard through the Alliance of Small Island States (AOSIS)
which share unique circumstances, vulnerabilities and
limitations. These include their small size and relative
geographic remoteness, a narrow range of resources, severe
population stress, sometimes minimal renewable fresh water
resources, and high degrees of endemism. These pressures
and limitations underscore the need for careful and
sustainable management of resources to sustain future
generations. This point was highlighted in our country’s
statement last year.
Solomon Islands, like its other South Pacific
neighbours, continues to rely heavily, and in some cases
totally, on the sea, the land, the rivers, the forests and the air
around us for its livelihood and survival. Solomon Islands
therefore attaches great importance to environmental issues
and accords high priority to collective efforts in the United
Nations Conference on Environment and Development
follow-up activities and the implementation of Agenda 21,
including other, associated principles and conventions.
Solomon Islands is a party to the Port Vila Declaration on
Population and Sustainable Development. We therefore
continue to support preparations for the forthcoming two
major Conferences in 1994 - the Barbados Global
Conference on the Sustainable Development of Small Island
Developing States and the Cairo World Conference on
Population and Development.
Solomon Islands is one of the few countries in the
South Pacific that now has a national environment
management strategy endorsed by the Government. That
strategy is now in the implementation phase, in which
priority areas for action at the national level have been
identified.
Human-induced climate change and its subsequent
effect of sea-level rise is perhaps the most intractable threat
to human well-being and the survival of many species on
Earth. The South Pacific is no exception. Solomon Islands
is a signatory of the Framework Convention on Climate
Change and will soon complete the necessary requirements
for its ratification. The formalities for the ratification of the
Montreal Protocol are under way. We warmly welcome the
speedy action of the United Nations in establishing a
Commission on Sustainable Development and, in particular,
we welcome the acceptance of the South Pacific Forum
secretariat as a special representative to the Commission and
the South Pacific Regional Environment Programme
(SPREP) as an observer in the Commission.
Solomon Islands applauds the initiative taken by the
Government of Papua New Guinea in putting forward,
through the United Nations system, the agenda item on
opportunity and participation. The adverse economic
changes in recent years have created difficult circumstances
for many small countries. There is a need to identify
options in order to make possible participation by
Governments and peoples of developing countries on an
equal footing. Solomon Islands welcomes the proposal in
the Papua New Guinea initiative for the establishment of a
panel of experts to study and recommend ways of increasing
opportunity and participation for developing countries.
Speaking about Papua New Guinea, I should like to
convey Solomon Islands’ profound appreciation to the
United Nations for the goodwill mission it sent last year to
discuss the problems we had encountered at the border
between Solomon Islands and Papua New Guinea. I am
happy to report that the new Solomon Islands Government,
through its six-point initiative, is working constructively with
its neighbour, Papua New Guinea, to find a lasting peaceful
solution to the problems at our border.
Proper management and good fishing practices are
essential for the sustainable use of marine living resources.
The major income earner of Solomon Islands is fisheries.
Solomon Islands supports the United Nations Convention on
the Law of the Sea. Preparations for its ratification are
being considered. The Solomon Islands Government
strongly supports the work of the Forum Fisheries Agency
(FFA) and appeals to distant-water fishing nations to
cooperate with the management and conservation measures
stipulated by that Agency.
10 General Assembly - Forty-eighth session
The new Government of Solomon Islands has just
officially launched its blueprint document entitled,
"Statement of Policies". The Government’s philosophy of
where and how to steer the country over the next four years
is laid out in this document. The Government is embarking
on a major programme of economic and social reforms
aimed at attaining sustainable development. The ministries
responsible are currently discussing and putting together a
programme of structural adjustment. The programme
emphasizes the sustainable management of natural resources,
public-sector reforms and the promotion of private-sector
development. It devotes particular attention to the sizes and
costs of institutions, and outlines proposals for the
redeployment of resources to areas of production and need.
The preparation of this programme is expected to be
completed by November 1993.
While this exercise is considered to be a long-term
viable undertaking, it is necessary to seek external
assistance. The Government of Solomon Islands is fully
committed to this long-overdue reform, but appeals to
international financial institutions and donors to provide
financial assistance and advice.
On human rights, the Solomon Islands Government
fully supports the Vienna Declaration and Programme of
Action which were the outcome of the World Conference on
Human Rights held from 14 to 25 June 1993. Fundamental
rights and freedoms of the individual are listed in chapter II,
sections 3 to 19 of our national Constitution. We condemn
any violation of human rights anywhere in the world. We
also join the rest of the world in the promotion of human
rights and support those who have spoken in favour of the
establishment of a post of high commissioner for human
rights. Such a post would indeed be a worthwhile
investment.
Solomon Islands also salutes the work and courage of
those countries that contribute troops and humanitarian
assistance to trouble-spots all over the world. We pray for
the souls of those who have died in the field. We strongly
deplore the actions of those who have committed atrocities
against peace-keepers, Red Cross workers and associated
personnel. Solomon Islands therefore strongly supports New
Zealand’s initiative in requesting the inscription on the
General Assembly’s agenda of the critical item on the safety
of personnel in United Nations peace-keeping operations.
The United Nations Charter has now been physically
reduced to a pocket-sized booklet, but the demands the
nations of the world place on this global Organization
outstrip the limits of its capabilities and the resources at its
disposal. Perhaps this is a positive sign - a justification of
the need for its continuing existence.
A few more flags have been added at the United
Nations this year. We warmly welcome the new Members
of the United Nations family and congratulate their
Governments and peoples on taking this courageous step.
In 1945 the founders of the United Nations saw the
need to set up this body. Today, we are challenged in no
uncertain terms to ensure that the work that was begun 48
years ago continues, to keep the Organization alive, relevant,
meaningful and cost effective. It is the only hope for world
peace and security and for the promotion of democracy,
development and global-resource management. Member
States request the Organization to be accountable, and so we
Member States too must return to it our individual due
responsibilities.
May the fiftieth anniversary of the United Nations bring
a new dawn to human relations between all peoples around
the world.
